684 S.E.2d 443 (2009)
STANFORD, et al.
v.
PARIS, et al.
No. 208PA09.
Supreme Court of North Carolina.
September 24, 2009.
James K. Pendergrass, Raleigh, for Edward & Lindsay Mann.
Lacy M. Presnell, Raleigh, for Jean S. Mann, et al.
Kenneth C. Haywood, Raleigh, for Margaret Pless, Robert B. McNeill, Charlotte, for Margaret Pless, et al.
Zipporah Edwards, Charlotte, for Margaret Pless, Paris, Respondents.
Robert Epting, Chapel Hill, for Orange Water & Sewer.
Donald M. Stanford, for Stanford, et al.
The following order has been entered on the motion filed on the 23rd of September 2009 by Plaintiffs for Extension of Time to File Brief:
"Motion Allowed. Plaintiffs shall have up to and including the 13th day of October 2009 to file and serve his brief with this Court. By order of the Court in conference this the 24th of September 2009."